SCHWAB, C. J.
The appellant-mother sought an order from the trial court increasing the child support provisions of a 1967 divorce decree and appeals from the order entered, contending that the increase granted was inadequate.
In 1967 the parties — then residents of Salem — were divorced, the mother being given custody of the children who were six and four years of age at the time. The mother continues to live with the children in Salem. The father now lives in Los Angeles.
The 1967 order provided a total of $110 per month for the two children. At that time the father’s gross annual income was $10,273; the mother’s was $6,620. Those gross incomes have increased to $21,145 and $12,810, respectively. The father lives in a rented apartment, has no assets of any consequence and is in debt to the extent of approximately $5,000. The mother has a similar amount of indebtedness, but does have a fairly substantial equity in the house in which she and the children live. The trial court increased the support from $110 per month to $200 per month. Under all the circumstances we are not prepared to say that the trial court’s decision was not a reasonable one.
Affirmed. No costs to either party.